Citation Nr: 1711705	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  14-38 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to automobile and adaptive equipment or adaptive equipment. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel


INTRODUCTION

The Veteran had active duty service from November 1949 to November 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office in Buffalo, New York (RO). 

In his November 2014 substantive appeal, the Veteran requested a hearing before the Board at the RO.  The Veteran withdrew his request for a hearing in an October 2015 submission.  Accordingly, the Veteran's hearing request has been withdrawn. 

The Board notes that, subsequent to the August 2014 statement of the case, additional evidence was associated with the record, including VA treatment records dated through March 2017 and a February 2017 VA examination report.  The Veteran's representative waived initial agency of original jurisdiction (AOJ) of this evidence in a March 2017 Informal Hearing Presentation.  See 38 C.F.R. § 20.1304 (2016).  The Board may therefore consider such evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities do not involve the physical loss or permanent loss of use of his hands or feet, permanent impairment of vision in both eyes to the specified degree necessary for the award of adaptive equipment, scar formation resulting from severe burn injury, or ankylosis of his knees or hips. 


CONCLUSION OF LAW

The criteria for entitlement to a certificate of eligibility for specially adaptive automotive equipment or adaptive equipment only have not been met.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.808 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With regard to the claim for automotive and adaptive equipment, a February 2014 letter, sent prior to the unfavorable decision issued in March 2014, advised the Veteran of the information and evidence necessary to substantiate his claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  In addition, neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records, VA outpatient treatment records, various private treatment records and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

The Veteran contends that an award of automotive and adaptive equipment, namely a lift for his motorized scooter, is warranted due to the near total loss of use of his legs.  In a March 2014 notice of disagreement, the Veteran wrote that his hip freezes, and he has severe limitations in any form of walking or movement due to his back and hips.  He also wrote that he relied on his scooter and needs a way to get it into his vehicle.

Under 38 U.S.C.A. § 3902, VA may provide, or assist in providing, an "eligible person" with an automobile or other conveyance, and necessary adaptive equipment.  A veteran is considered an "eligible person" if he is entitled to compensation for any of the disabilities described below, and if such disability is the result of an injury incurred or disease contracted in or aggravated by active military, naval, or air service: (i) The loss or permanent loss of use of one or both feet; or (ii) The loss or permanent loss of use of one or both hands; or (iii) The permanent impairment of vision of both eyes of the following status: central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than twenty degrees in the better eye.  See 38 U.S.C.A. § 3901 (1)(A); see also 38 C.F.R. § 3.808(b). 

For adaptive equipment eligibility only, service-connected ankylosis of one or both knees or one or both hips is sufficient to show entitlement.  See 38 U.S.C.A. § 3902 (b)(2); 38 C.F.R. § 3.808(b)(4). 

The term adaptive equipment means generally, that equipment which must be part of or added to a conveyance manufactured for sale to the general public to make it safe for use by the claimant and to assist him or her in meeting the applicable standards of licensure of the proper licensing authority.  See 38 C.F.R. § 3.808(e). The regulation further provides that, with regard to automobiles and similar vehicles the term includes a basic automatic transmission as to a claimant who has lost or lost the use of a limb.  See 38 C.F.R. § 3.808(e)(1). 

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc. in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis. 

Examples under 38 C.F.R. § 3.350(a)(2) of what constitutes loss of use of a foot or hand include extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 and 1/2 inches or more.  Complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve is also considered loss of use of a foot under 38 C.F.R. § 3.350(a)(2). 

The Board notes that the Court has defined ankylosis.  See Augustine v. Principi, 18 Vet. App. 505, 506 (2004), (defining ankylosis as the "immobility and consolidation of a joint." citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 86 (28th ed. 1994)). 

Following a thorough review of the record in this case, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for a certificate of eligibility for financial assistance in the purchase of an automobile or other conveyance, and adaptive equipment therefor, or for adaptive equipment only.  38 U.S.C.A. § 5017; 38 C.F.R. § 3.102. 

Service connection is in effect for left hip osteoarthritis, status post total hip replacement; intervertebral disc syndrome, with stenosis and disc herniation, status post lumbar fusion; a right hip strain; right lower extremity radiculopathy and left lower extremity radiculopathy.  The Veteran has not alleged, and the record does not establish, that he suffers from the loss or permanent loss of use of one or both hands; scar formation resulting from a severe burn injury; or the permanent impairment of vision of both eyes of the following status: central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than twenty degrees in the better eye.  

Moreover, the clinical evidence of record does not establish that the Veteran's service-connected disabilities resulted in the loss or permanent loss of use of one or both feet.  The Veteran underwent various VA examinations in October 2013.  He complained of constant pain located in his lower back as well as down both legs.  He reported the pain in his hips was minimal.  He stated he could not walk more than 10 feet with a cane or walker; otherwise, he used a wheelchair.  Although the Veteran had limitation of motion and functional impairment, he did not have any muscle atrophy or impaired muscle strength.  Although it was indicated he used assistive devices, the examiner noted the functional impairments due to either the back or hip conditions were not such that no effective function remained other than that which would be equally served by an amputation with prosthesis.  He did not have ankylosis of the hips.  The Veteran reported that he occasionally used a wheelchair scooter and walker and constantly used a cane.

Similarly, a February 2017 VA examiner found that the functional impairments caused by the Veteran's hip condition were not such that no effective function remained other than that which would be equally served by an amputation with prosthesis.  The Veteran was in a motorized scooter, and he had difficulty standing upright.  He was somewhat unsteady.  Again, while he clearly had functional impairments, muscle strength was normal, and he did not have muscle atrophy.

The Board acknowledges the Veteran's obvious difficulties with ambulation, and is sympathetic to his plight, but finds that these difficulties do not amount to loss of use of the lower extremities.  He retains enough function that both VA examiners concluded his impairments are not such that no effective function remained other than that which would be equally served by an amputation with prosthesis.  As such, a grant for automobile and adaptive equipment or adaptive equipment is not warranted.


ORDER

A grant for automobile and adaptive equipment or adaptive equipment is denied. 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


